 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   DAWN MINTUN,
                                                         Case No.: 2:19-cv-00033-JAD-NJK
11          Plaintiff(s),
                                                                       Order
12   v.
                                                                   [Docket No. 20]
13   EQUIFAX INFORMATION SERVICES,
     LLC, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendant Experian Information Solution’s motion to stay
17 discovery pending resolution of its motion to dismiss. Docket No. 20; see also Docket No. 16. A
18 response shall be filed no later than March 19, 2019, and any reply shall be filed no later than
19 March 21, 2019.
20         IT IS SO ORDERED.
21         Dated: March 13, 2019
22                                                           ______________________________
                                                             Nancy J. Koppe
23                                                           United States Magistrate Judge
24
25
26
27
28                                                1
